Citation Nr: 1000967	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-04 305	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1959 to February 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Decatur, Georgia, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
posttraumatic stress disorder (PTSD).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(d) (2008); Cohen v. Brown, 10 Vet. App. 128, 139-43 
(1997).  With regard to the second PTSD element, evidence of 
an in-service stressor, the evidence necessary to establish 
that the claimed stressor occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2008).

If it is determined through military citation or other 
supporting evidence that the Veteran engaged in combat with 
the enemy, and the claimed stressors are related to combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy, or that the Veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the Veteran lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the Veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 200); 
38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 
(1994). 

In this case, the Veteran has not argued that his stressor is 
combat based.  Instead, the Veteran contends that he 
currently has PTSD as a result of his exposure to an incident 
which occurred while he was serving in Vietnam in August 
1963.  The Veteran stated that a phosphorous grenade had 
exploded in a sleeping area and that he observed and assisted 
an airman wounded in that incident.  As the Veteran's 
representative has indicated, the death of that airman from 
burns in August 1963 has been supported by independent 
evidence.  

The Board finds the Veteran's statements credible and he has 
provided evidence supporting his statements.  While there is 
no specific evidence of the Veteran's personal involvement in 
the incident, corroboration of every detail of such a claimed 
stressor, including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient.  See Suozzi v. Brown, 10 Vet. App. 307 (1997); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  As such, the 
Board will accord the Veteran the benefit of the doubt and 
finds that the Veteran's claimed stressor event has been 
sufficiently corroborated by credible supporting evidence.  

The next question presented is whether a stressor as reported 
by the Veteran is clinically considered to be of sufficient 
severity to warrant a valid diagnosis of PTSD, consistent 
with the diagnostic criteria in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (1994) (DSM-IV).  See Cohen v. Brown, 10 
Vet. App. 128 (1997). 

The Veteran's claim was previously denied on the basis that 
he did not have a confirmed diagnosis of PTSD.  Conflicted VA 
treatment records have been presented and the record does not 
include a VA examination of either the Veteran's claimed 
PTSD, nor does it indicate that a PTSD diagnosis has been 
made pursuant to the DSM-IV on the basis of a verified 
history of the Veteran's in-service stressors.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).  As a result, the Board 
is of the opinion that the Veteran should be afforded a VA 
examination to determine the existence and etiology of the 
Veteran's claimed PTSD. 

In addition, as the claim is being remanded, the Board 
observes that the Veteran may not have been provided with a 
sufficient notice that complied with the Veterans Claims 
Assistance Act (VCAA).  Therefore, the RO should provide the 
Veteran with complete VCAA notification.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and inquire whether he has undergone any 
treatment for a mental disorder, including 
PTSD, since November 2005.  If the Veteran 
indicates that he has received any 
treatment or evaluation, the RO/AMC should 
obtain and associate those records with 
the claims file.

2.  The RO/AMC should provide the Veteran 
with an appropriate notice compliant with 
the VCAA.  The Veteran should be afforded 
the appropriate period of time for 
response to all written notice and 
development as required by VA law.

3.  Thereafter, the RO/AMC should schedule 
the Veteran for a VA psychiatric 
examination.  The claims file and a copy 
of this remand must be made available to 
and be reviewed by the examiner prior to 
the requested examination.  The examiner 
should indicate in the report that the 
claims file has been reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to the completion of the 
report.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
identify any current psychiatric 
disability and associated symptomatology.  

If PTSD is found on examination, the 
examiner is requested to offer an opinion 
as to whether or not the Veteran's PTSD is 
at least as likely as not (i.e., 
probability of 50 percent) related to his 
verified in-service stressor event.  A 
complete rationale for any opinion 
expressed should be provided. 

4.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


